      Case 1:19-cv-10078-VEC-KNF Document 16 Filed 04/14/20 Page 1 of 2

                LEE LITIGATION GROUP, PLLC
                         148 WEST 24TH STREET, EIGHTH Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com



                                                                            April 14, 2020
Via ECF
The Honorable Valerie Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:     Veleva v. Tamburi Trattoria Ltd., et al.
                       Case No. 19-cv-10078

Dear Judge Caproni:

       We are counsel to Plaintiff in the above-referenced matter and write in response to the
Court’s Order to Show Cause dated March 30, 2020 at Dkt. 15.

       First, we would like to apologize for the oversight in not adhering to the Court’s Order
dated February 28, 2020 at Dkt. 12, instructing Plaintiff to file for a Certificate Notation of
Default by March 27, 2020. Unfortunately, it appears the date was missed due to inadvertent
human error. The date by which to respond was calendared in our firm’s system under the
corporate identifier “Tamburi” although as a practice, we use a defendant’s trade names to refer
to matters internally, here, “Mercato” being the trade name of Defendant Tamburi Trattoria Ltd.
Had the entry been properly calendared, we would have adhered to the Court’s direction and
applied for the certificate notation of default by the deadline.

        Secondly, we understand the Amended Complaint was filed more than 21 days after it
was served. However, our understanding of Rule 15 was that the filing was timely, as pursuant
to Rule 15(a)(1)(b) it is “a pleading to which a responsive pleading is required,” and therefore, an
amendment could be filed up to “21 days after service of a responsive pleading.” Since it is a
pleading to which a responsive pleading is required, but a responsive pleading has not yet been
filed, our understanding was that the clock continues to run and we are still within the time to
amend. If this is incorrect, we respectfully request the Court to accept the late filed Amended
Complaint, nunc pro tunc, or grant Plaintiff leave to amend the complaint.

        Lastly, as the Court is well aware, due to the COVID-19 health crisis, restaurants are
closed and restaurant workers are truly suffering, without any employment opportunities for the
foreseeable future. As such, it is even more essential that such workers be able to pursue their
rights to obtaining the past due compensation owed to them as the result of wage and hour
violations. To this end, we urge the Court not to dismiss the instant action with prejudice, which
would severely impact our client, and instead, either (i) accept the late Amended Complaint
filing nunc pro tunc or grant Plaintiff leave to amend, or alternatively, (ii) permit Plaintiff to
obtain the previously Ordered certificate notation of default within one week. In the event that
      Case 1:19-cv-10078-VEC-KNF Document 16 Filed 04/14/20 Page 2 of 2




the Court is not willing to accept either proposal and believes dismissal is appropriate, we
respectfully request permission to voluntarily dismiss the action without prejudice.

Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.

cc:    all parties via ECF




                                        Page 2 of 3
